Motion Granted; Appeal Dismissed and Memorandum Opinion filed October
12, 2021.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-21-00309-CV

                  CITY OF HEMPSTEAD, TEXAS, Appellant
                                        V.

                         SERGIO ZAMORA, Appellee

               On Appeal from the 506th Judicial District Court
                           Waller County, Texas
                    Trial Court Cause No. CV21-04-0123

                          MEMORANDUM OPINION

      This interlocutory appeal was brought from an order granting a temporary
injunction. See Tex. Civ. Prac. & Rem. Code Ann. § 51.014(a)(4). Appellee filed a
motion to dismiss the appeal as moot because the trial court granted appellee’s
motion to dissolve the temporary injunction on August 3, 2021. Appellant filed a
response and appellee filed a reply.

      Appellant argues that (1) the temporary injunction was improperly granted
and (2) the trial court abused its discretion in setting a “nominal bond.” We are
prohibited from reviewing a temporary injunction that is moot because such a
review would constitute an impermissible advisory opinion. Nat’l Collegiate
Athletic Ass’n v. Jones, 1 S.W.3d 83, 86 (Tex. 1999); Parham Family Ltd. P’ship
v. Morgan, No. 14-12-00195-CV, 2012 WL 3866504 at *1 (Tex. App.—Houston
[14th Dist.] Sept. 6, 2012, no pet.) (mem. op.). When a temporary injunction
becomes inoperative, the issue of its propriety is moot. Parham Family, 2012 WL
3866504 at *1.

      As to appellant’s contention that the trial court abused its discretion in
setting the amount of bond, we are also without jurisdiction. See Legend Airlines,
Inc. v. City of Fort Worth, 23 S.W.3d 83, 97 (Tex. App.—Fort Worth 2000, pet.
denied) (stating, “[t]he propriety of the injunction and bond is now moot, however,
because the trial court dissolved the injunction.”); Ridgepoint Rentals, LLC v.
McGrath, No. 09-16-00393-CV, No. 09-17-0006-CV, 2017 WL 6062290 at *10
(Tex. App.—Beaumont Dec. 7, 2017, pet. denied) (mem. op.) (same).

      The order on appeal is inoperative. An opinion would be advisory.
Appellee’s motion is granted, and the appeal is dismissed for want of jurisdiction.
See Tex. R. App. 42.3(a).



                                  PER CURIAM



Panel Consists of Justices Jewell, Spain, and Wilson.




                                         2